Title: From Thomas Jefferson to Edmund Bacon, 19 April 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Apr. 19. 08.
                  
                  I recieved yesterday your’s of the 15th. two tons of nailrod were ordered on the 5th. instant and would leave Philadelphia by the first vessel after that. they may be expected at Richmond in all next week. I expect to be at home in the morning of the 8th. of May. I wish mr Chisolm to hurry himself as to the South Outchamber, as the opening & moving my books into that will require all the spare time I shall have while at Monticello.   I present you my best wishes.
                  
                     Th: Jefferson
                     
                  
               